Exhibit 10.20.1

Confidential Treatment Requested by Appleton Papers Inc.

LOGO [g71270img13i.jpg]

AMENDMENT OF

MEMORANDUM OF AGREEMENT

YEAR 2006

BASESTOCK SUPPLY AGREEMENT (effective as of June 27, 2001)

For valuable consideration, the above-referenced agreement (herein “Agreement”)
shall be and it is hereby amended as follows:

 

1. Section 1., VOLUME/MIX, is amended so as to provide, in its entirety, as
follows:

“Except as hereinafter provided, Buyer shall be obligated to purchase from
Seller, and Seller shall be obligated to sell to Buyer, 60,000 tons (2,000
lbs/ton), total, of the grades listed in Schedule I of this Amendment, in
Agreement Year 2006. The volumes set forth above are hereinafter referred to as
the “Annual Volume.”

“Except as hereinafter provided or from time-to-time agreed by the parties,
Buyer will purchase and Seller will make available the Annual Volume utilizing a
level load pattern of equal monthly volumes. Adjustments for scheduled “Holiday
Downs” will be planned and agreed to in advance. Buyer shall have the ability to
adjust, on a calendar quarter-by-quarter basis, the then applicable Annual
Volume by plus or minus ten percent (10%), provided that Buyer shall have given
Seller notice, of its intention to so adjust said volumes, at least 90 days
prior to the beginning of each calendar quarter in question. Seller will provide
any additional tonnage at the same terms as stated in this agreement. Said
adjustments, if any, shall not be cumulative, i.e. the amount of quarterly
adjustment, in Agreement Year 2006, shall not exceed plus or minus 1,500 tons in
any calendar quarter. If buyer does elect to alter volumes by plus or minus ten
percent (10%) in any given quarter, Annual volume requirements under this
Agreement shall be adjusted accordingly.

“In addition to the purchases referred to above, Buyer agrees to purchase
product (on or before January 1, 2007), per section 7 below, required to bring
the consignment inventory to 10% of the Annual Volume applicable to the 2007
Agreement Year. Any year-end purchases made by Buyer to adjust the consignment
inventory shall be in addition to the Buyer’s Annual Volume commitment.

“Buyer and Seller shall meet on or before July 1, 2006 and review options for
Agreement volume and price in 2007. Volume target range is expected to be
between 50,000 and 60,000 tons for the year 2007 based upon current market
conditions,”

--------------------------------------------------------------------------------

* The redacted portion of this document has been omitted pursuant to a request
for confidential treatment and such redacted portion has been filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Appleton Papers Inc.

 

2. Section 3., Grade Mix, is amended by deleting the last sentence and
substituting the following sentence:

“All grades represented in Schedule 1 of this Amendment are considered qualified
grades for purposes of meeting the Annual Volume requirements under this
Agreement.”

 

3. Section 4., Payment Terms, is amended so as to read, in its entirety, as
follows:

Terms are two percent (2%) discount if paid via electronic fund transfer to
Seller’s financial institution (if capable), within the time periods specified
in Schedule 3 to this Agreement; otherwise, the discount shall be one percent
(1%) if paid within 20 days from date of invoice. Except as provided in
Section 7 hereof, title shall be deemed transferred at time of shipment or, as
the case may be, release from the “consignment” inventory.

 

4. Section 6., TERM, is amended by deleting the first sentence and substituting
the following two sentences therefor:

“This Agreement is effective as of January 2, 2006 and is modified for one
fiscal year beyond the current Amendment, thereby ending on January 2, 2007. As
utilized herein, the term “Agreement Year” refers to a fiscal year ending on the
Saturday that is closest to December 31 in the year in question.”

 

5. Section 7., SERVICE, is amended so as to provide in its entirety as follows:

“Seller agrees to maintain a consignment inventory of product. Seller will
maintain as Seller’s inventory, a maximum of 5,500 tons in Agreement Year 2006.
Seller will maintain an additional 500 tons of in-transit inventory if required
to support Buyers’ Purchase Order due dates. Seller agrees to utilize Buyer’s
leased warehouse space on Warehouse Road or other mutually agreed upon site
within the Fox Valley for storage of the consignment inventory. Seller also
agrees to be responsible for the monthly warehouse rental charges for the space
utilized to manage this consignment inventory at a cost not to exceed Buyer’s
leased space rate. Notwithstanding any other provision herein, Product within
this inventory will be purchased by and title transferred to Buyer, either when
withdrawn from said inventory, or, if not withdrawn, upon reaching 90 days in
the consignment inventory.”

 

6. Section 8., ORDER MINIMUMS, is amended so as to provide, in its entirety, as
follows:

“Order minimums and run frequencies shall be as specified in Schedule 1 to this
Agreement.”

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested by Appleton Papers Inc.

 

7. Section 9., TRIM, is amended so as to provide, in its entirety, as follows:

“All trim charges are established by grade for all grades listed on Schedule 2
of this Agreement. Buyer, at time of order, will calculate all applicable trim
charges and will adjust its Purchase Order for said adjustment per the charges
in Schedule 2 of this Agreement.

 

8. Section 10., PRICING, is amended so as to provide, in its entirety, as
follows:

“Pricing is per Schedule 1, for Agreement Year 2006.

 

9. Section 11., CONTINUOUS COST REDUCTION, is amended so as to provide, in its
entirety, as follows:

“Buyer and Seller shall each appoint representatives to serve on a “process
improvement team” that will be directed to make and implement recommendations
for the improvement of 31.1# Thermal Base paper to be manufactured and supplied
by Seller hereunder. The team shall, among other things, engage in the “Kempner
Tregoe (“KT”) problem solving process,” and be assisted by an objective leader
qualified in KT principles and techniques. Schedule 4 hereto sets forth
guidelines for administering the bonus/penalty for 31.1# Thermal Base paper
performance.”

 

10. Section 12., QUALITY, is amended by changing the first sentence thereof so
as to provide as follows:

“All products shall meet or exceed the quality specifications as described in
Buyer’s basestock specification (including basestock finishing specifications)
in effect on January 24, 2003 or thereafter adopted by mutual agreement of the
parties.”

 

11. Section 13., INTERFACES, is changed so as to provide, in its entirety, as
follows:

“Issues related to pricing, terms, service issues and other matters arising
hereunder shall be coordinated by Buyer’s - HQ Procurement Specialist (currently
Ed Hammond) and Seller’s Senior Vice President of Customer and Business Services
(currently Dan Regal) or his or her designee.”

 

12. Section 17., EXECUTION, is deleted in its entirety; however, deletion of
said section shall not result in or require the renumbering of the remaining
sections of the Agreement.

 

13. A new Section, identified as “Section 31, Business Review,” is added, said
new Section, to provide, in its entirety, as follows:

“Buyer and Seller agree to conduct a Strategic Business Review annually during
the first calendar quarter of each year of this Agreement.”

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested by Appleton Papers Inc.

 

14. Schedules, Prior Amendments, and Implied Terms. Schedules I through 4 and 7
to the Agreement shall be and they are hereby cancelled and annulled for all
purposes. The Schedules annexed to this Addendum, and identified as “Schedule
1,” “Schedule 2,” “Schedule 3,” and “Schedule 4, Performance Improvement for
31.1 Fax,” shall be and they are hereby incorporated herein by reference.
Schedules 5 and 6 to the Agreement remain in full force and effect. References,
in the Agreement, to Schedule 2 are hereby deemed amended so as to refer instead
to annexed Schedule 1. All prior amendments to the Agreement, including all
schedules to such amendments, shall be and they are hereby cancelled and
annulled for all purposes. Sections of the Agreement that are not referenced in
this Amendment shall be deemed amended, by implication, in order to give effect
to the intention of the parties as set forth in this Amendment.

Except as otherwise provided herein, all terms and conditions of the Agreement
shall be and remain in full force and effect.

This Agreement is executed by the parties on October 14, 2005.

 

  APPLETON PAPERS INC.    APPLETON COATED LLC

SIGNATURE:

 

/s/ John Depies

  

/s/ Dan Regal

TITLE:

 

Vice President and General Manager,

Thermal Products

  

Senior Vice President,

Customer & Business Service

DATE:

  October 14, 2005    October 14, 2005

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested by Appleton Papers Inc.

SCHEDULE 1

2006 Pricing/Making Master Breakout

ALL PRICES LISTED ARE PER HUNDRED WEIGHT PRICING

ALL GRADES REQUIRE 24 HOUR MINIMUM RUN LENGTH UNLESS MUTUALLY AGREED TO BETWEEN
AC AND API

ALL PRICES INCLUDE FREIGHT TO DESTINATION IN THE FOX VALLEY

 

Grade Description:

   #6 PM
MM#     #7 PM
MM#    2006
Pricing     Effective
Date     

Primary Gradeline For 2006

            

46.5# Wh OBA Ctg Base

   —       8018    [     1/1/2002   

28.0# Wh Hi-Strength Base

   —       8020      1/1/2001   

61.1# White OBA Base

   —       8089      1/1/2002   

37.8# Wh Integra Ctg Base

   8119     8395      1/1/2002   

26.25# WH Hi-Strength

   —       8452      1/1/2001   

43.3# Dull Label Base

   —       8457      1/1/2002   

31.1# WH THRML Fax

   —       8081      1/1/2006   

43.3# WH LBL Base

   8530 *   8907      1/1/2002   

50.8# WH NO OBA (DULL)

   9980     9115      1/1/2006   

31.1# WH THRML FAX (CFS Back)

   8484     9750      1/1/2006   

30.20# PK PRCT

   8390     8264      1/1/2006   

30.2# CN PRCT

   8396     8248      1/1/2006   

26.2 Canary ST

   8025     8075      1/1/2002   

60.6# WH NO OBA (DULL)

     9774      6/1/2005    Replaces 61.1# Dull

Secondary Gradeline For 2006

            

26.8# Pink Superior

   8296     9078      1/1/2002   

26.8# Canary Superior Base

   8276     9531      1/1/2001   

26.8# White for Sprint CFB Base

   8265     8371      1/1/2001   

27.1# Pink Premimum Base

   8103     9077      1/1/2001   

30.2# White For Precoat

   8392     8245    ] *   1/1/2002   

--------------------------------------------------------------------------------

* Grade not currently qualified on PM6.

* The redacted portion of this document has been omitted pursuant to a request
for confidential treatment and such redacted portion has been filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Appleton Papers Inc.

LOGO [g71270img13v.jpg]

Appleton Ideas Basestock Trim Upcharge Guidelines

SCHEDULE 2

 

MM

  

Mach.

  

BW

 

Description

 

2006

 

2006

  

2006

 

2006

Trim Adjusted Pricing

         

Average
Trim
Standard

 

$/Ton/
Inch Trim
Penalty

  

Base
Price

                  

0”-1”

 

1”-2”

 

2”-3”

 

3”-4”

 

4”-5”

 

5”-6”

 

6”-7”

 

7”-8”

 

8”-9”

 

9”-10”

8025

   7    26.2   CAN ST Base                           

8075

   6    26.2   CAN ST Base                           

8452

   7    26.25   WH Hbt Nonoba Histgth                           

8020

   7    28   WH SCCB Base                           

8248

   7    30.2   CAN Precoat Premium                            ]*

8386

   6    30.2   CAN Precoat Premium                           

8395

   7    37.8   WH Integra Base                           

8119

   6    37.8   WH Integra Base                           

8264

   7    30.2   PK Precoat Premium                           

8390

   6    30.2   PK Precoat Premium                           

8296

   6    26.8   Pink                           

8276

   6    26.8   Canary                           

8371

   7    26.8   White                           

9078

   7    26.8   Pink Histgth                           

8265

   6    26.8   Wh For Sprint                           

8245

   7    30.2   Wh Precoat                           

9115

   7    50.8   White Dull                           

9980

   6    50.8   White Dull                           

8081

   7    31.1   WH Thermal Fax Base                           

8457

   7    43.3   Dull Label Base                           

8907

   7    43.3   WH Label Base OBA                           

8018

   7    46.5   WH Ctg Base OBA                           

8089

   7    61.1   WH Base OBA                           

9750

   7    31.1   New Back Coat (CFS Ctg)                           

9774

   7    60.0   White Dull                           

--------------------------------------------------------------------------------

* The redacted portion of this document has been omitted pursuant to a request
for confidential treatment and such redacted portion has been filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested by Appleton Papers Inc.

SCHEDULE 3

PAYMENT TERMS

 

ACTUAL
USAGE
DATE

   AC
INVOICE
DATE    API
VOUCHER
DATE    AC
DUE
DATE    API
EFT
DATE    AC
RECEIPT
OF CASH    BUSINESS DAYS

MON

   MON    TUE    FRI    FRI    MON    5

TUE

   TUE    WED    MON    FRI    MON    4

WED

   WED    THU    TUE    FRI    MON    3

THU

   THU    FRI    WED    TUE    WED    4

FR/SAT/SU

   SUN    MON    THU    TUE    WED    3



--------------------------------------------------------------------------------

Confidential Treatment Requested by Appleton Papers Inc.

SCHEDULE 4

 

BASESTOCK RUNNABILITY        

CONTINUOUS COST IMPROVEMENT

     YEAR:    2006

CONTRACT PROPOSAL

     SUPPLIER:    Appleton Coated  

[

           GRADE:    [    ]*              COATERS:    [            ]*      

]*

       BPH:   

 

     BREAKS PER
HUNDRED    NO. OF
ROLLS   

TOTAL

BREAKS

  

COST PER

BREAK

   TOTAL
COST   

ANNUAL

SAVINGS/LOSS

  

ANNUAL

BONUS /

PENALTY

 

[

                                                                                
   ] *

                                                                                
                                 ACTUAL                                         
        TARGET

                                SAVINGS / LOSS FORMULA = ((# ROLLS/100 X BPH) X
$/BREAK) – ((#ROLLS/100 X BPH) X $/BREAK)

--------------------------------------------------------------------------------

* The redacted portion of this document has been omitted pursuant to a request
for confidential treatment and such redacted portion has been filed separately
with the Securities and Exchange Commission.